DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on February 05, 2021

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 05, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein the TLB miss queue is configured to selectively store both: a first memory access instruction that has been removed from the memory access instruction pipeline as a result of the first memory access instruction missing in the TLB; and information associated with the first memory access instruction”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Applicant’s remarks on page 9-13 of the after final clarified the intended meaning of the claim’s recitation of the storing of a first memory access instruction missing in the TLB and information associated with that instruction as to exclude TLB requests that are generated and tracked using TLB miss queue as disclosed in Karlsson. Applicant’s claim are specifically directed to the storing the memory access request from the memory access pipeline that has missed in the TLB in the TLB miss queue which is different from the prior art in which a TLB request is generated to load needed translation information into the TLB and tracked the generated TLB request in the TLB miss queue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SIDNEY LI/Examiner, Art Unit 2136           

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136